UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4402


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAL OLLIE CLEMONS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00788-HFF-1)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Wesley Locklair, III, LOCKLAIR & LOCKLAIR, PC, Columbia,
South Carolina, for Appellant. Elizabeth Jean Howard, Assistant
United   States  Attorney,  Greenville,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermal    Ollie      Clemons         pled    guilty      to        conspiracy    to

possess    with      intent    to    distribute            and   to    distribute        cocaine

base.     The district court sentenced Clemons to 186 months in

prison.     On appeal, Clemons’ counsel has filed an Anders * brief,

stating    that       there    are     no      viable       grounds         for    appeal,     but

questioning          whether        trial       counsel           rendered           ineffective

assistance.          Although informed of his right to do so, Clemons

has not filed a supplemental brief.                    We affirm.

               Clemons asserts that his attorney was ineffective for

incorrectly predicting the applicable Guidelines range prior to

Clemons’ guilty plea.                However, ineffective assistance claims

are more appropriately raised in a motion filed pursuant to 28

U.S.C.A.        §     2255     (West        Supp.          2010),       unless         counsel’s

ineffectiveness conclusively appears on the record.                                  See United

States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                                     After

review    of    the     record,      we     find     no     conclusive            evidence    that

counsel    rendered         ineffective         assistance,           and     we     accordingly

decline to consider these claims on direct appeal.

               In    accordance      with       Anders,          we    have       reviewed     the

remainder       of    the     record      in    this       case       and     have    found     no

meritorious issues for review.                       We therefore affirm Clemons’

     *
         Anders v. California, 386 U.S. 738 (1967).



                                                2
conviction    and    sentence.     This       court   requires   that     counsel

inform Clemons, in writing, of the right to petition the Supreme

Court   of   the    United   States     for   further   review.     If    Clemons

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Clemons.                   We

dispense     with   oral     argument    because      the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3